Exhibit 10.28

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO IWT TESORO CORPORATION THAT SUCH REGISTRATION
IS NOT REQUIRED.

 

Right to Purchase up to 460,829 Shares of Common Stock of
IWT Tesoro Corporation
(subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

 

No.

Issue Date: February 10, 2006

 

IWT Tesoro Corporation, a Nevada corporation (the “Company”), hereby certifies
that, for value received, LAURUS MASTER FUND, LTD., or assigns (the “Holder”),
is entitled, subject to the terms set forth below, to purchase from the Company
(as defined herein) from and after the Issue Date of this Warrant and at any
time or from time to time before 5:00 p.m., New York time, through the close of
business February 10, 2013 (the “Expiration Date”), up to [amount] fully paid
and nonassessable shares of Common Stock (as hereinafter defined), $0.001 par
value per share, at the applicable Exercise Price per share (as defined below). 
The number and character of such shares of Common Stock and the applicable
Exercise Price per share are subject to adjustment as provided herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(a)                                  The term “Company” shall include IWT Tesoro
Corporation and any person or entity which shall succeed, or assume the
obligations of, IWT Tesoro Corporation hereunder.

 

(b)                                 The term “Common Stock” includes (i) the
Company’s Common Stock, par value $0.001 per share; and (ii) any other
securities into which or for which any of the securities described in the
preceding clause (i) may be converted or exchanged pursuant to a plan of
recapitalization, reorganization, merger, sale of assets or otherwise.

 

(c)                                  The term “Other Securities” refers to any
stock (other than Common Stock) and other securities of the Company or any other
person (corporate or otherwise) which the holder of the Warrant at any time
shall be entitled to receive, or shall have received, on the exercise of the
Warrant, in lieu of or in addition to Common Stock, or

 

--------------------------------------------------------------------------------


 

which at any time shall be issuable or shall have been issued in exchange for or
in replacement of Common Stock or Other Securities pursuant to Section 4 or
otherwise.

 

(d)                                 The “Exercise Price” applicable under this
Warrant shall be $2.39 per share;

 


1.                                       EXERCISE OF WARRANT.


 


1.1.                              NUMBER OF SHARES ISSUABLE UPON EXERCISE.  FROM
AND AFTER THE DATE HEREOF THROUGH AND INCLUDING THE EXPIRATION DATE, THE HOLDER
SHALL BE ENTITLED TO RECEIVE, UPON EXERCISE OF THIS WARRANT IN WHOLE OR IN PART,
BY DELIVERY OF AN ORIGINAL OR FAX COPY OF AN EXERCISE NOTICE IN THE FORM
ATTACHED HERETO AS EXHIBIT A (THE “EXERCISE NOTICE”), SHARES OF COMMON STOCK OF
THE COMPANY, SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 4.


 


1.2.                              FAIR MARKET VALUE.  FOR PURPOSES HEREOF, THE
“FAIR MARKET VALUE” OF A SHARE OF COMMON STOCK AS OF A PARTICULAR DATE (THE
“DETERMINATION DATE”) SHALL MEAN:


 


(A)                                  IF THE COMPANY’S COMMON STOCK IS TRADED ON
THE AMERICAN STOCK EXCHANGE OR ANOTHER NATIONAL EXCHANGE OR IS QUOTED ON THE
NATIONAL OR CAPITAL MARKET OF THE NASDAQ STOCK MARKET, INC. (“NASDAQ”), THEN THE
CLOSING OR LAST SALE PRICE, RESPECTIVELY, REPORTED FOR THE LAST BUSINESS DAY
IMMEDIATELY PRECEDING THE DETERMINATION DATE.


 


(B)                                 IF THE COMPANY’S COMMON STOCK IS NOT TRADED
ON THE AMERICAN STOCK EXCHANGE OR ANOTHER NATIONAL EXCHANGE OR ON THE NASDAQ BUT
IS TRADED ON THE NASD OVER THE COUNTER BULLETIN BOARD, THEN IT WILL MEAN THE
AVERAGE OF THE CLOSING BID AND ASKED PRICES REPORTED FOR THE LAST BUSINESS DAY
IMMEDIATELY PRECEDING THE DETERMINATION DATE.


 


(C)                                  EXCEPT AS PROVIDED IN CLAUSE (D) BELOW, IF
THE COMPANY’S COMMON STOCK IS NOT PUBLICLY TRADED, THEN AS THE HOLDER AND THE
COMPANY AGREE OR IN THE ABSENCE OF AGREEMENT BY ARBITRATION IN ACCORDANCE WITH
THE RULES THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION, BEFORE A
SINGLE ARBITRATOR TO BE CHOSEN FROM A PANEL OF PERSONS QUALIFIED BY EDUCATION
AND TRAINING TO PASS ON THE MATTER TO BE DECIDED.


 


(D)                                 IF THE DETERMINATION DATE IS THE DATE OF A
LIQUIDATION, DISSOLUTION OR WINDING UP, OR ANY EVENT DEEMED TO BE A LIQUIDATION,
DISSOLUTION OR WINDING UP PURSUANT TO THE COMPANY’S CHARTER, THEN ALL AMOUNTS TO
BE PAYABLE PER SHARE TO HOLDERS OF THE COMMON STOCK PURSUANT TO THE CHARTER IN
THE EVENT OF SUCH LIQUIDATION, DISSOLUTION OR WINDING UP, PLUS ALL OTHER AMOUNTS
TO BE PAYABLE PER SHARE IN RESPECT OF THE COMMON STOCK IN LIQUIDATION UNDER THE
CHARTER, ASSUMING FOR THE PURPOSES OF THIS CLAUSE (D) THAT ALL OF THE SHARES OF
COMMON STOCK THEN ISSUABLE UPON EXERCISE OF THE WARRANT ARE OUTSTANDING AT THE
DETERMINATION DATE.


 


1.3.                              COMPANY ACKNOWLEDGMENT.  THE COMPANY WILL, AT
THE TIME OF THE EXERCISE OF THIS WARRANT, UPON THE REQUEST OF THE HOLDER HEREOF
ACKNOWLEDGE IN WRITING ITS CONTINUING OBLIGATION TO AFFORD TO SUCH HOLDER ANY
RIGHTS TO WHICH SUCH HOLDER SHALL CONTINUE TO BE ENTITLED AFTER SUCH EXERCISE IN
ACCORDANCE WITH THE PROVISIONS OF THIS WARRANT.  IF THE HOLDER

 

2

--------------------------------------------------------------------------------


 

shall fail to make any such request, such failure shall not affect the
continuing obligation of the Company to afford to such holder any such rights.


 


1.4.                              TRUSTEE FOR WARRANT HOLDERS.  IN THE EVENT
THAT A BANK OR TRUST COMPANY SHALL HAVE BEEN APPOINTED AS TRUSTEE FOR THE
HOLDERS OF THIS WARRANT PURSUANT TO SUBSECTION 3.2, SUCH BANK OR TRUST COMPANY
SHALL HAVE ALL THE POWERS AND DUTIES OF A WARRANT AGENT (AS HEREINAFTER
DESCRIBED) AND SHALL ACCEPT, IN ITS OWN NAME FOR THE ACCOUNT OF THE COMPANY OR
SUCH SUCCESSOR PERSON AS MAY BE ENTITLED THERETO, ALL AMOUNTS OTHERWISE PAYABLE
TO THE COMPANY OR SUCH SUCCESSOR, AS THE CASE MAY BE, ON EXERCISE OF THIS
WARRANT PURSUANT TO THIS SECTION 1.


 


2.                                       PROCEDURE FOR EXERCISE.


 


2.1.                              DELIVERY OF STOCK CERTIFICATES, ETC., ON
EXERCISE.  THE COMPANY AGREES THAT THE SHARES OF COMMON STOCK PURCHASED UPON
EXERCISE OF THIS WARRANT SHALL BE DEEMED TO BE ISSUED TO THE HOLDER AS THE
RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON THE DATE ON WHICH
THIS WARRANT SHALL HAVE BEEN SURRENDERED AND PAYMENT MADE FOR SUCH SHARES IN
ACCORDANCE HEREWITH SO LONG AS SUCH SURRENDER AND PAYMENT HAS BEEN MADE NO LATER
THAN 12:00 NOON (NEW YORK TIME) ON SUCH BUSINESS DAY AND IF RECEIVED AFTER 12:00
NOON (NEW YORK TIME) ON A BUSINESS DAY THE SHARES OF COMMON STOCK SHALL BE
DEEMED ISSUED ON THE NEXT BUSINESS DAY.  AS SOON AS PRACTICABLE AFTER THE
EXERCISE OF THIS WARRANT IN FULL OR IN PART, AND IN ANY EVENT WITHIN FIVE
(5) BUSINESS DAYS THEREAFTER, THE COMPANY AT ITS EXPENSE (INCLUDING THE PAYMENT
BY IT OF ANY APPLICABLE ISSUE TAXES) WILL CAUSE TO BE ISSUED IN THE NAME OF AND
DELIVERED TO THE HOLDER, OR AS SUCH HOLDER (UPON PAYMENT BY SUCH HOLDER OF ANY
APPLICABLE TRANSFER TAXES) MAY DIRECT IN COMPLIANCE WITH APPLICABLE SECURITIES
LAWS, A CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF DULY AND VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK (OR OTHER SECURITIES) TO
WHICH SUCH HOLDER SHALL BE ENTITLED ON SUCH EXERCISE, PLUS, IN LIEU OF ANY
FRACTIONAL SHARE TO WHICH SUCH HOLDER WOULD OTHERWISE BE ENTITLED, CASH EQUAL TO
SUCH FRACTION MULTIPLIED BY THE THEN FAIR MARKET VALUE OF ONE FULL SHARE,
TOGETHER WITH ANY OTHER STOCK OR OTHER SECURITIES AND PROPERTY (INCLUDING CASH,
WHERE APPLICABLE) TO WHICH SUCH HOLDER IS ENTITLED UPON SUCH EXERCISE PURSUANT
TO SECTION 1 OR OTHERWISE.


 


2.2.                              EXERCISE.


 


(A)                                  PAYMENT MAY BE MADE EITHER (I) IN CASH OR
BY CERTIFIED OR OFFICIAL BANK CHECK PAYABLE TO THE ORDER OF THE COMPANY EQUAL TO
THE APPLICABLE AGGREGATE EXERCISE PRICE, (II) BY DELIVERY OF THIS WARRANT, OR
SHARES OF COMMON STOCK AND/OR COMMON STOCK RECEIVABLE UPON EXERCISE OF THIS
WARRANT IN ACCORDANCE WITH THE FORMULA SET FORTH IN SUBSECTION (B) BELOW, OR
(III) BY A COMBINATION OF ANY OF THE FOREGOING METHODS, FOR THE NUMBER OF COMMON
SHARES SPECIFIED IN SUCH EXERCISE NOTICE (AS SUCH EXERCISE NUMBER SHALL BE
ADJUSTED TO REFLECT ANY ADJUSTMENT IN THE TOTAL NUMBER OF SHARES OF COMMON STOCK
ISSUABLE TO THE HOLDER PER THE TERMS OF THIS WARRANT) AND THE HOLDER SHALL
THEREUPON BE ENTITLED TO RECEIVE THE NUMBER OF DULY AUTHORIZED, VALIDLY ISSUED,
FULLY-PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK (OR OTHER SECURITIES)
DETERMINED AS PROVIDED HEREIN.


 


(B)                                 NOTWITHSTANDING ANY PROVISIONS HEREIN TO THE
CONTRARY, IF THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK IS GREATER THAN
THE EXERCISE PRICE (AT THE DATE OF CALCULATION AS SET FORTH BELOW), IN LIEU OF
EXERCISING THIS WARRANT FOR CASH, THE HOLDER MAY

 

3

--------------------------------------------------------------------------------


 


ELECT TO RECEIVE SHARES EQUAL TO THE VALUE (AS DETERMINED BELOW) OF THIS WARRANT
(OR THE PORTION THEREOF BEING EXERCISED) BY SURRENDER OF THIS WARRANT AT THE
PRINCIPAL OFFICE OF THE COMPANY TOGETHER WITH THE PROPERLY ENDORSED EXERCISE
NOTICE IN WHICH EVENT THE COMPANY SHALL ISSUE TO THE HOLDER A NUMBER OF SHARES
OF COMMON STOCK COMPUTED USING THE FOLLOWING FORMULA:

 

X=

Y(A-B)

 

 

A

 

 

 

Where X =

the number of shares of Common Stock to be issued to the Holder

 

 

Y =

the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
exercised (at the date of such calculation)

 

 

A =

the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 

 

B =

the Exercise Price per share (as adjusted to the date of such calculation)

 


3.                                       EFFECT OF REORGANIZATION, ETC.;
ADJUSTMENT OF EXERCISE PRICE.


 


3.1.                              REORGANIZATION, CONSOLIDATION, MERGER, ETC. 
IN CASE AT ANY TIME OR FROM TIME TO TIME, THE COMPANY SHALL (A) EFFECT A
REORGANIZATION, (B) CONSOLIDATE WITH OR MERGE INTO ANY OTHER PERSON, OR
(C) TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS TO ANY OTHER
PERSON UNDER ANY PLAN OR ARRANGEMENT CONTEMPLATING THE DISSOLUTION OF THE
COMPANY, THEN, IN EACH SUCH CASE, AS A CONDITION TO THE CONSUMMATION OF SUCH A
TRANSACTION, PROPER AND ADEQUATE PROVISION SHALL BE MADE BY THE COMPANY WHEREBY
THE HOLDER, ON THE EXERCISE HEREOF AS PROVIDED IN SECTION 1 AT ANY TIME AFTER
THE CONSUMMATION OF SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE
EFFECTIVE DATE OF SUCH DISSOLUTION, AS THE CASE MAY BE, SHALL RECEIVE, IN LIEU
OF THE COMMON STOCK (OR OTHER SECURITIES) ISSUABLE ON SUCH EXERCISE PRIOR TO
SUCH CONSUMMATION OR SUCH EFFECTIVE DATE, THE STOCK AND OTHER SECURITIES AND
PROPERTY (INCLUDING CASH) TO WHICH SUCH HOLDER WOULD HAVE BEEN ENTITLED UPON
SUCH CONSUMMATION OR IN CONNECTION WITH SUCH DISSOLUTION, AS THE CASE MAY BE, IF
SUCH HOLDER HAD SO EXERCISED THIS WARRANT, IMMEDIATELY PRIOR THERETO, ALL
SUBJECT TO FURTHER ADJUSTMENT THEREAFTER AS PROVIDED IN SECTION 4.


 


3.2.                              DISSOLUTION.  IN THE EVENT OF ANY DISSOLUTION
OF THE COMPANY FOLLOWING THE TRANSFER OF ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTIES OR ASSETS, THE COMPANY, CONCURRENTLY WITH ANY DISTRIBUTIONS MADE TO
HOLDERS OF ITS COMMON STOCK, SHALL AT ITS EXPENSE DELIVER OR CAUSE TO BE
DELIVERED TO THE HOLDER THE STOCK AND OTHER SECURITIES AND PROPERTY (INCLUDING
CASH, WHERE APPLICABLE) RECEIVABLE BY THE HOLDER PURSUANT TO SECTION 3.1, OR, IF
THE HOLDER SHALL SO INSTRUCT THE COMPANY, TO A BANK OR TRUST COMPANY SPECIFIED
BY THE HOLDER AND HAVING ITS PRINCIPAL OFFICE IN NEW YORK, NY AS TRUSTEE FOR THE
HOLDER (THE “TRUSTEE”).


 


3.3.                              CONTINUATION OF TERMS.  UPON ANY
REORGANIZATION, CONSOLIDATION, MERGER OR TRANSFER (AND ANY DISSOLUTION FOLLOWING
ANY TRANSFER) REFERRED TO IN THIS SECTION 3, THIS WARRANT SHALL CONTINUE IN FULL
FORCE AND EFFECT AND THE TERMS HEREOF SHALL BE APPLICABLE TO THE SHARES OF STOCK
AND OTHER SECURITIES AND PROPERTY RECEIVABLE ON THE EXERCISE OF THIS WARRANT
AFTER THE

 

4

--------------------------------------------------------------------------------


 

consummation of such reorganization, consolidation or merger or the effective
date of dissolution following any such transfer, as the case may be, and shall
be binding upon the issuer of any such stock or other securities, including, in
the case of any such transfer, the person acquiring all or substantially all of
the properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 4.  In the
event this Warrant does not continue in full force and effect after the
consummation of the transactions described in this Section 3, then the Company’s
securities and property (including cash, where applicable) receivable by the
Holder will be delivered to the Holder or the Trustee as contemplated by
Section 3.2.


 


4.                                       EXTRAORDINARY EVENTS REGARDING COMMON
STOCK.  IN THE EVENT THAT THE COMPANY SHALL (A) ISSUE ADDITIONAL SHARES OF THE
COMMON STOCK AS A DIVIDEND OR OTHER DISTRIBUTION ON OUTSTANDING COMMON STOCK OR
ANY PREFERRED STOCK ISSUED BY THE COMPANY (B) SUBDIVIDE ITS OUTSTANDING SHARES
OF COMMON STOCK, OR (C) COMBINE ITS OUTSTANDING SHARES OF THE COMMON STOCK INTO
A SMALLER NUMBER OF SHARES OF THE COMMON STOCK, THEN, IN EACH SUCH EVENT, THE
EXERCISE PRICE SHALL, SIMULTANEOUSLY WITH THE HAPPENING OF SUCH EVENT, BE
ADJUSTED BY MULTIPLYING THE THEN EXERCISE PRICE BY A FRACTION, THE NUMERATOR OF
WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY
PRIOR TO SUCH EVENT AND THE DENOMINATOR OF WHICH SHALL BE THE NUMBER OF SHARES
OF COMMON STOCK OUTSTANDING IMMEDIATELY AFTER SUCH EVENT, AND THE PRODUCT SO
OBTAINED SHALL THEREAFTER BE THE EXERCISE PRICE THEN IN EFFECT. THE EXERCISE
PRICE, AS SO ADJUSTED, SHALL BE READJUSTED IN THE SAME MANNER UPON THE HAPPENING
OF ANY SUCCESSIVE EVENT OR EVENTS DESCRIBED HEREIN IN THIS SECTION 4.  THE
NUMBER OF SHARES OF COMMON STOCK THAT THE HOLDER SHALL THEREAFTER, ON THE
EXERCISE HEREOF AS PROVIDED IN SECTION 1, BE ENTITLED TO RECEIVE SHALL BE
ADJUSTED TO A NUMBER DETERMINED BY MULTIPLYING THE NUMBER OF SHARES OF COMMON
STOCK THAT WOULD OTHERWISE (BUT FOR THE PROVISIONS OF THIS SECTION 4) BE
ISSUABLE ON SUCH EXERCISE BY A FRACTION OF WHICH (A) THE NUMERATOR IS THE
EXERCISE PRICE THAT WOULD OTHERWISE (BUT FOR THE PROVISIONS OF THIS SECTION 4)
BE IN EFFECT, AND (B) THE DENOMINATOR IS THE EXERCISE PRICE IN EFFECT ON THE
DATE OF SUCH EXERCISE (TAKING INTO ACCOUNT THE PROVISIONS OF THIS SECTION 4).


 


5.                                       CERTIFICATE AS TO ADJUSTMENTS.  IN EACH
CASE OF ANY ADJUSTMENT OR READJUSTMENT IN THE SHARES OF COMMON STOCK (OR OTHER
SECURITIES) ISSUABLE ON THE EXERCISE OF THIS WARRANT, THE COMPANY AT ITS EXPENSE
WILL PROMPTLY CAUSE ITS CHIEF FINANCIAL OFFICER OR OTHER APPROPRIATE DESIGNEE TO
COMPUTE SUCH ADJUSTMENT OR READJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS
WARRANT AND PREPARE A CERTIFICATE SETTING FORTH SUCH ADJUSTMENT OR READJUSTMENT
AND SHOWING IN DETAIL THE FACTS UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS
BASED, INCLUDING A STATEMENT OF (A) THE CONSIDERATION RECEIVED OR RECEIVABLE BY
THE COMPANY FOR ANY ADDITIONAL SHARES OF COMMON STOCK (OR OTHER SECURITIES)
ISSUED OR SOLD OR DEEMED TO HAVE BEEN ISSUED OR SOLD, (B) THE NUMBER OF SHARES
OF COMMON STOCK (OR OTHER SECURITIES) OUTSTANDING OR DEEMED TO BE OUTSTANDING,
AND (C) THE EXERCISE PRICE AND THE NUMBER OF SHARES OF COMMON STOCK TO BE
RECEIVED UPON EXERCISE OF THIS WARRANT, IN EFFECT IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT OR READJUSTMENT AND AS ADJUSTED OR READJUSTED AS PROVIDED IN THIS
WARRANT.  THE COMPANY WILL FORTHWITH MAIL A COPY OF EACH SUCH CERTIFICATE TO THE
HOLDER AND ANY WARRANT AGENT OF THE COMPANY (APPOINTED PURSUANT TO SECTION 11
HEREOF).


 


6.                                       RESERVATION OF STOCK, ETC., ISSUABLE ON
EXERCISE OF WARRANT.  THE COMPANY WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE,
SOLELY FOR ISSUANCE AND DELIVERY ON THE EXERCISE OF THIS

 

5

--------------------------------------------------------------------------------


 

Warrant, shares of Common Stock (or Other Securities) from time to time issuable
on the exercise of this Warrant.


 


7.                                       ASSIGNMENT; EXCHANGE OF WARRANT. 
SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS, THIS WARRANT, AND THE
RIGHTS EVIDENCED HEREBY, MAY BE TRANSFERRED BY ANY REGISTERED HOLDER HEREOF (A
“TRANSFEROR”) IN WHOLE OR IN PART.  ON THE SURRENDER FOR EXCHANGE OF THIS
WARRANT, WITH THE TRANSFEROR’S ENDORSEMENT IN THE FORM OF EXHIBIT B ATTACHED
HERETO (THE “TRANSFEROR ENDORSEMENT FORM”) AND TOGETHER WITH EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY DEMONSTRATING COMPLIANCE WITH APPLICABLE SECURITIES
LAWS, WHICH SHALL INCLUDE, WITHOUT LIMITATION, SUBJECT TO CERTAIN
REPRESENTATIONS MADE BY AN TRANSFEREE, THE PROVISION OF A LEGAL OPINION FROM THE
TRANSFEROR’S COUNSEL (AT THE COMPANY’S EXPENSE) THAT SUCH TRANSFER IS EXEMPT
FROM THE REGISTRATION REQUIREMENTS OF APPLICABLE SECURITIES LAWS, THE COMPANY AT
ITS EXPENSE (BUT WITH PAYMENT BY THE TRANSFEROR OF ANY APPLICABLE TRANSFER
TAXES) WILL ISSUE AND DELIVER TO OR ON THE ORDER OF THE TRANSFEROR THEREOF A NEW
WARRANT OF LIKE TENOR, IN THE NAME OF THE TRANSFEROR AND/OR THE TRANSFEREE(S)
SPECIFIED IN SUCH TRANSFEROR ENDORSEMENT FORM (EACH A “TRANSFEREE”), CALLING IN
THE AGGREGATE ON THE FACE OR FACES THEREOF FOR THE NUMBER OF SHARES OF COMMON
STOCK CALLED FOR ON THE FACE OR FACES OF THE WARRANT SO SURRENDERED BY THE
TRANSFEROR.


 


8.                                       REPLACEMENT OF WARRANT.  ON RECEIPT OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THIS WARRANT AND, IN THE CASE OF ANY SUCH LOSS, THEFT OR
DESTRUCTION OF THIS WARRANT, ON DELIVERY OF AN INDEMNITY AGREEMENT OR SECURITY
REASONABLY SATISFACTORY IN FORM AND AMOUNT TO THE COMPANY OR, IN THE CASE OF ANY
SUCH MUTILATION, ON SURRENDER AND CANCELLATION OF THIS WARRANT, THE COMPANY AT
ITS EXPENSE WILL EXECUTE AND DELIVER, IN LIEU THEREOF, A NEW WARRANT OF LIKE
TENOR.


 


9.                                       REGISTRATION RIGHTS.  THE HOLDER HAS
BEEN GRANTED CERTAIN REGISTRATION RIGHTS BY THE COMPANY.  THESE REGISTRATION
RIGHTS ARE SET FORTH IN A REGISTRATION RIGHTS AGREEMENT ENTERED INTO BY THE
COMPANY AND HOLDER DATED AS OF THE DATE HEREOF, AS THE SAME MAY BE AMENDED,
MODIFIED AND/OR SUPPLEMENTED FROM TIME TO TIME.


 


10.                                 MAXIMUM EXERCISE.  NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, THE HOLDER SHALL NOT BE ENTITLED TO EXERCISE
THIS WARRANT IN CONNECTION WITH THAT NUMBER OF SHARES OF COMMON STOCK WHICH
WOULD EXCEED THE DIFFERENCE BETWEEN (I) 4.99% OF THE ISSUED AND OUTSTANDING
SHARES OF COMMON STOCK AND (II) THE NUMBER OF SHARES OF COMMON STOCK
BENEFICIALLY OWNED BY THE HOLDER.  FOR PURPOSES OF THE IMMEDIATELY PRECEDING
SENTENCE, BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND REGULATION
13D-3 THEREUNDER.  THE LIMITATION DESCRIBED IN THE FIRST SENTENCE OF THIS
SECTION 10 SHALL AUTOMATICALLY BECOME NULL AND VOID FOLLOWING NOTICE TO THE
COMPANY UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
UNDER AND AS DEFINED IN THE NOTE MADE BY THE COMPANY TO THE HOLDER DATED THE
DATE HEREOF (AS AMENDED, MODIFIED, RESTATED AND/OR SUPPLEMENTED FROM TIME TO
TIME, THE “NOTE”), OR UPON 75 DAYS PRIOR NOTICE TO THE COMPANY.


 


11.                                 WARRANT AGENT.  THE COMPANY MAY, BY WRITTEN
NOTICE TO THE EACH HOLDER OF THE WARRANT, APPOINT AN AGENT FOR THE PURPOSE OF
ISSUING COMMON STOCK (OR OTHER SECURITIES) ON THE EXERCISE OF THIS WARRANT
PURSUANT TO SECTION 1, EXCHANGING THIS WARRANT PURSUANT TO SECTION 7, AND
REPLACING THIS WARRANT PURSUANT TO SECTION 8, OR ANY OF THE FOREGOING, AND
THEREAFTER ANY SUCH

 

6

--------------------------------------------------------------------------------


 

issuance, exchange or replacement, as the case may be, shall be made at such
office by such agent.


 


12.                                 TRANSFER ON THE COMPANY’S BOOKS.  UNTIL THIS
WARRANT IS TRANSFERRED ON THE BOOKS OF THE COMPANY, THE COMPANY MAY TREAT THE
REGISTERED HOLDER HEREOF AS THE ABSOLUTE OWNER HEREOF FOR ALL PURPOSES,
NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.


 


13.                                 NOTICES, ETC.  ALL NOTICES AND OTHER
COMMUNICATIONS FROM THE COMPANY TO THE HOLDER SHALL BE MAILED BY FIRST CLASS
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT SUCH ADDRESS AS MAY HAVE BEEN
FURNISHED TO THE COMPANY IN WRITING BY SUCH HOLDER OR, UNTIL ANY SUCH HOLDER
FURNISHES TO THE COMPANY AN ADDRESS, THEN TO, AND AT THE ADDRESS OF, THE LAST
HOLDER WHO HAS SO FURNISHED AN ADDRESS TO THE COMPANY.


 


14.                                 MISCELLANEOUS.  THIS WARRANT AND ANY TERM
HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHICH ENFORCEMENT OF SUCH CHANGE, WAIVER,
DISCHARGE OR TERMINATION IS SOUGHT.  THIS WARRANT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.  ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS
CONTEMPLATED BY THIS WARRANT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW
YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT THE HOLDER MAY CHOOSE TO WAIVE THIS PROVISION AND BRING AN ACTION
OUTSIDE THE STATE OF NEW YORK.  THE INDIVIDUALS EXECUTING THIS WARRANT ON BEHALF
OF THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE
TRIAL BY JURY.  THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER
PARTY ITS REASONABLE ATTORNEYS’ FEES AND COSTS.  IN THE EVENT THAT ANY PROVISION
OF THIS WARRANT IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR
RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT
IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH
STATUTE OR RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR
UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS WARRANT.  THE HEADINGS IN THIS WARRANT ARE FOR
PURPOSES OF REFERENCE ONLY, AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE
TERMS HEREOF.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION HEREOF SHALL
IN NO WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF. 
THE COMPANY ACKNOWLEDGES THAT LEGAL COUNSEL PARTICIPATED IN THE PREPARATION OF
THIS WARRANT AND, THEREFORE, STIPULATES THAT THE RULE OF CONSTRUCTION THAT
AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED
IN THE INTERPRETATION OF THIS WARRANT TO FAVOR ANY PARTY AGAINST THE OTHER
PARTY.


 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

 

 

IWT TESORO CORPORATION

 

 

WITNESS:

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF SUBSCRIPTION
(To Be Signed Only On Exercise Of Warrant)

 

TO:                            IWT TESORO CORPORATION

 

Attention:                                         Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.        ), hereby irrevocably elects to purchase (check applicable box):

 

o

                 shares of the Common Stock covered by such Warrant; or

 

 

o

the maximum number of shares of Common Stock covered by such Warrant pursuant to
the cashless exercise procedure set forth in Section 2.

 

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$                      .  Such payment takes the form of (check applicable box
or boxes):

 

o

$                 in lawful money of the United States; and/or

 

 

o

the cancellation of such portion of the attached Warrant as is exercisable for a
total of                shares of Common Stock (using a Fair Market Value of
$                per share for purposes of this calculation); and/or

 

 

o

the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2.2, to exercise this Warrant
with respect to the maximum number of shares of Common Stock purchasable
pursuant to the cashless exercise procedure set forth in Section 2.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
                                                                                      
whose address is
                                                                                                   .

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated:

 

 

 

 

 

(Signature must conform to name of holder as
specified on the face of the Warrant)

 

 

 

Address:

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF TRANSFEROR ENDORSEMENT
(To Be Signed Only On Transfer Of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of [Newco] into which the within Warrant relates specified under the
headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s) and appoints each such person Attorney to
transfer its respective right on the books of [Newco] with full power of
substitution in the premises.

 

Transferees

 

Address

 

Percentage
Transferred

 

Number
Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

(Signature must conform to name of holder as
specified on the face of the Warrant)

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED IN THE PRESENCE OF:

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

ACCEPTED AND AGREED:

 

 

[TRANSFEREE]

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

B-1

--------------------------------------------------------------------------------